Citation Nr: 0412759	
Decision Date: 05/17/04    Archive Date: 05/25/04

DOCKET NO.  00-02 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for heart disease 
secondary to service-connected peptic ulcer disease.

2.  Entitlement to service connection for a thyroid 
disability secondary to service-connected peptic ulcer 
disease.

3.  Entitlement to an increased evaluation for peptic ulcer 
disease, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


ATTORNEY FOR THE BOARD

C. Fetty, Counsel
INTRODUCTION

The veteran had active service from October 1986 to April 
1988.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  In October 2001, the Board remanded 
this case to the RO for VA examinations and medical opinions, 
which were accomplished.  In April 2003, the Board remanded 
the case for a hearing before a member of the Board.  The 
record reflects that the veteran failed to report for the 
hearing.

The appeal for entitlement to an increased rating for peptic 
ulcer disease is addressed in the REMAND portion of the 
decision.  This issue is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The AMC will 
notify the veteran of any further action required on his 
part.


FINDINGS OF FACT

1.  Service connection is currently in effect for peptic 
ulcer disease, rated as 10 percent disabling.

2.  The veteran's heart disease is unrelated to the service-
connected peptic ulcer disease.

3.  The veteran's thyroid disorder is unrelated to the 
service-connected peptic ulcer disease.


CONCLUSIONS OF LAW

1.  The veteran's heart disease is not proximately due to or 
the result of a service-connected disease or injury.  
38 C.F.R. § 3.310 (2003).

2.  The veteran's thyroid disorder is not proximately due to 
or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)). 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 C.F.R. § 3.159(b) (2003).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

In Pelegrini v. Principi, 17 Vet. App. 412 (2004)  the United 
States Court of Appeals for Veteran Claims (Court) held that 
a VCAA notice must be provided to a claimant before the 
initial unfavorable determination by the RO.  The Court 
further held that the VCAA requires the following: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  The VA 
general Counsel has held this latter requirement to tell the 
claimant to provide any evidence pertinent to the claim is 
dictum and not binding on the VA.  See VA OPGCPREC 1-2004.

In this regard pursuant to the VCAA, in letters to the 
veteran dated in May 2002, and in January and March 2003, the 
RO invited him to submit any evidence or argument that he 
deemed pertinent and offered to assist in obtaining that 
evidence.  He was informed of what evidence the VA would 
obtain. Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The claims file reflects that the RO has gathered all 
pertinent evidence identified and it appears that a further 
search for relevant evidence would not result in obtaining 
any evidence favorable to the claims decided herein.  

The veteran has been notified as to the laws and regulations 
governing secondary service connection.  By rating action, a 
statement of the case (SOC), and a supplemental statement of 
the case (SSOC), the RO has advised him of the evidence 
considered in connection with his claims, and what evidence 
that is potentially probative or not probative of the claims.  
38 C.F.R. § 3.159(b)(1), (e).  

The Board notes that the VCAA letter was mailed to the 
appellant subsequent to the appealed rating decision in 
violation of the holding in the Pelegrini case and the 
appellant has not been specifically informed to provide any 
evidence in his possession that pertains to the claim as set 
forth in 38 C.F.R. § 3.159(b)(1).  The Board, however, finds 
that in the instant case the appellant has not been 
prejudiced by this defect.  In this regard, the Board notes 
the appellant was provided notice of the division of 
responsibility in obtaining evidence pertinent to the case 
and ample opportunity to submit and/or identify such 
evidence.  No additional evidence appears forthcoming.  
Therefore, under the circumstances, the Board finds that any 
error in the implementation of the VCAA is deemed to be 
harmless error.  VA has satisfied both its duty to notify and 
assist the appellant in this case and adjudication of this 
appeal at this juncture poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).


Factual Background

The veteran's service medical records (SMRs) do not reflect 
any complaint or finding of a thyroid disorder or heart 
disease (also referred to as a cardiovascular disease in this 
decision).  The veteran was discharged from active service 
because of peptic ulcer disease and VA established service 
connection for that disability shortly after separation.  The 
first evidence of a thyroid disorder or heart disease is many 
years after service.

In December 1998, the veteran filed a claim for service 
connection for a heart condition and a hyperthyroid 
condition.  He reported private treatment for his thyroid 
condition but he did not mention any treatment for a heart 
condition.  VA outpatient treatment reports subsequently 
received at the RO reflect that the veteran reported 
intermittent sharp chest pain and pain in the temples in 
December 1998.

In a September 1999 rating decision, the RO found the service 
connection claims, including an inferred claim of secondary 
service connection, to be not well grounded.  

In November 1999, the veteran submitted a notice of 
disagreement (NOD) reflecting a belief that his heart disease 
and hyperthyroid condition were secondary to his service-
connected peptic ulcer disease. 

In January 2001, the veteran's representative submitted 
copies of Social Security Administration (hereinafter SSA) 
records reflecting that the veteran was disabled from working 
due to hyperthyroidism, Graves' disease, hyperthalmus and 
tachycardia.  None of these SSA records tends to associate 
cardiovascular disease or a thyroid disorder to peptic ulcer 
disease.

In June 2002, the RO received VA outpatient treatment reports 
dated from 1998 to 2002.  These records reflect that the 
veteran had Type 2 non-insulin dependent diabetes mellitus, 
Graves' disease, hyperthyroidism, hypertension, and dysthymic 
disorder with psychotic features, inter alia.  None of these 
records tends to link any thyroid or cardiovascular disorder 
to active service or to service-connected peptic ulcer 
disease.  

In July 2002, the RO received additional SSA records.  These 
reflect a primary diagnosis, for SSA disability purposes, of 
affective mood disorder and a secondary diagnosis of 
hyperthyroidism.  The veteran became disabled from working 
for SSA benefits purposes in May 1997.  None of the SSA 
records is dated earlier than 1997, save for copies of the 
veteran's SMRS, which SSA had obtained.  The SSA records 
included private medical reports, such as a May 2000 report 
from P. G., M.D., which reflects diagnoses of probable 
thyrotoxic cardiopathy and possible thyrotoxic myopathy.  

None of the SSA records tend to link any thyroid or 
cardiovascular disorder to active service or to service-
connected disability nor does any SSA record tend to show any 
cardiovascular renal disease within a year of separation from 
active service.  

In November 2002, the veteran underwent a VA heart and 
thyroid compensation and pension examination.  According to 
the examination report, an examiner reviewed the claims files 
noting the claims of heart disease and a thyroid disorder 
secondary to peptic ulcer disease.  During the examination, 
the veteran reported that an overactive thyroid was 
discovered in 1998, which was treated with radioactive iodine 
once in 1999 and once again in 2000.  He reported that he was 
taking Synthroid(r) for hypothyroidism and he denied any 
history of heart problems, except for palpitations and chest 
pains.  

The November 2002 VA examiner also noted that the claims file 
mentioned Graves' disease treated with radioactive iodine in 
1999 and 2000 and that the veteran became hypothyroid 
secondary to the radiation treatment.  He was currently 
taking levothyroxine, 0.1 mg, for hypothyroidism.  In July 
2000, he had been hospitalized for chest pain during which 
time he underwent an exercise tolerance test.  The test 
showed hypertension but no ischemic changes.  The veteran was 
also taking medication for depression.  

The examiner reported that the veteran had no history of 
chest pain, shortness of breath, or dizziness; however, as 
noted above, the examiner had previously recorded the 
veteran's complaint of chest pains.  The examiner also noted 
that the veteran took metformin for diabetes mellitus, 
Nitrendipine for blood pressure, Aciphex for peptic ulcer 
disease, Naprosyn for arthritic pain, Nasarel inhaler for 
congestion, Debrox ear drops, Wellbutrin for depression, and 
Zyprexa for mood stability.

The VA examiner noted that the veteran was unemployed and 
received SSA disability benefits because of his thyroid 
disorder.  The three diagnoses offered were hypothyroidism 
induced by radiation; noncardiac chest pain; and, peptic 
ulcer disease.  The examiner opined that any chest pain and 
palpitations are secondary to hypothyroidism.  The examiner 
also opined that there was no heart problem attributable to 
peptic ulcer disease.  Neither was any thyroid disorder 
related to peptic ulcer disease.  

The veteran also underwent a VA stomach diseases compensation 
and pension examination in November 2002.  The report does 
not contain any evidence of a link between peptic ulcer 
disease and either cardiovascular disease or a thyroid 
disorder.

The items submitted include VA and private medical reports, 
generally dated from 2000 to 2003.  Although a VA clinical 
record dated in July 2000 contains a diagnosis of unstable 
angina, none of the records submitted tends to attribute 
cardiovascular disease to active service or to service-
connected peptic ulcer disease.  


Analysis

In order to be entitled to service connection for disease or 
disability, the evidence must reflect that a chronic disease 
or disability was either incurred in or aggravated by 
military service. 38 U.S.C.A. § 1110, 1131. 

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. §§  3.303(d).

Where a veteran served 90 days or more during a period of war 
or after December 21, 1946, and arteriosclerosis or 
cardiovascular-renal disease becomes manifest to a 
compensable degree within one year of service, it shall be 
presumed that the disease was incurred in service even though 
there is no evidence of its presence at that time.  This 
presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137: 38 C.F.R. 
§§ 3.307, 3.309. 

In this case, however, the veteran contends that 
cardiovascular disease and/or a thyroid disorder were caused 
or aggravated by service-connected peptic ulcer disease, 
rather than due directly to any incident of active service.  
Therefore, the remainder of the analysis will focus solely on 
secondary service connection for those disorders.  

Secondary service connection is available where a service-
connected disability directly caused another disability and 
where a service-connected disability has aggravated a non-
service-connected disability.  38 C.F.R. § 3.310 (2003); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Competent medical evidence is required to link directly or 
secondarily the claimed condition to the veteran's period of 
active service.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

The medical opinion contained in the November 2002 VA 
compensation and pension examination is against the claims of 
service connection for heart disease secondary to service-
connected peptic ulcer disease and for a thyroid disorder 
secondary to service-connected peptic ulcer disease.  The 
examiner, after reviewing the facts of the case found no 
relationship between the service-connected disease and the 
two later arising diseases.  There is no competent evidence 
tending to controvert this medical opinion.  

The only evidence in favor of the claims is the veteran's lay 
opinion on the matter; however, because the veteran is not 
shown to possess any medical training, he, as a layman 
without proper medical training and expertise, is not 
competent to provide probative evidence on a medical matter 
such as the diagnosis or etiology of a claimed medical 
condition.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  Therefore, the Board cannot attach any weight to the 
veteran's personal opinion in this matter.

After consideration of all the evidence, the Board finds that 
the preponderance of it is against the claim.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 58 (1991).  

Service connection for a heart condition and for a thyroid 
disorder secondary to service-connected peptic ulcer disease 
is denied.  


ORDER

Entitlement to service connection for heart disease secondary 
to service-connected peptic ulcer disease is denied.

Entitlement to service connection for a thyroid disability 
secondary to service-connected peptic ulcer disease is 
denied.


REMAND

The rating decision on appeal and the SOC and SSOCs issued in 
this case contain the criteria for increased ratings, and the 
VCAA letters sent to the veteran in May 2002 and March 2003 
mention VA's duty to assist and to notify the veteran.  
However, none of the documents notifies the veteran of the 
specific type or types of evidence he needs to submit in 
order to obtain an increased rating for his service-connected 
peptic ulcer disease or of the division of responsibility 
between VA and him to secure such evidence.  The veteran must 
be notified of this and of what VA will do and what the 
veteran himself needs to do in furtherance of his claim, 
pursuant to development requirements as delineated in 
38 U.S.C.A. § 5103(a).

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
and Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The RO should inform the 
veteran to provide any evidence in his 
possession pertinent to his claim which 
has not been previously submitted.

2.  The RO is requested to furnish the 
veteran with the appropriate release of 
information forms in order to obtain 
copies of any VA and private medical 
records pertaining to treatment for the 
peptic ulcer disease covering the period 
from October 2000 to the present. 

3.  After completion of all indicated 
development, the RO should re-adjudicate 
the claim of entitlement to an increased 
rating for peptic ulcer disease.  If the 
benefit sought on appeal remains denied 
the veteran and his attorney should be 
furnished an SSOC and an opportunity to 
respond thereto.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes). In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



